Citation Nr: 1743481	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-28 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for service-connected ulnar neuritis and calcific loose bodies with degenerative changes, right elbow, exclusive of the period from November 2, 2011 to March 1, 2012.

2. Entitlement to service connection for peripheral neuropathy of the right upper extremity (other than service-connected right ulnar neuritis). 

3. Entitlement to service connection for a left hand disability to include left carpal tunnel syndrome (CTS) and left ulnar neuropathy.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to November 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 RO decision.

A hearing was held in August 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a November 2011 rating decision, the RO granted a temporary total convalescence rating for the service-connected right elbow disability effective November 2, 2011 (the date of right elbow surgery) until February 1, 2012. In an April 2012 rating decision, the temporary total rating was extended to March 1, 2012. Hence, the right elbow issue on appeal is as listed on the first page of this remand.

The Board hearing transcript reflects that the Veteran may be raising the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right shoulder disability, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran most recently underwent a VA examination to assess the severity of his service-connected right elbow disability in September 2013. Subsequently, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and non-weight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

The September 2013 VA examination report does not include range of motion testing for pain on both active and passive motion or with weight-bearing and non-weight-bearing, as required by Correia. Moreover, the Veteran has testified that his service-connected right elbow disability has worsened since the last VA examination. Therefore, the Board finds that a remand is necessary in order to conduct another VA examination. See 38 C.F.R. § 4.59 (2016); Correia, 28 Vet. App. at 170. The examiner should determine the current level of severity of his service-connected right elbow disability. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

The Board notes that the Veteran's service-connected right elbow disability includes both orthopedic and neurological symptoms, and arthritis. The disability has been rated as 20 percent disabling under Diagnostic Code 5208. Under this Code, a 20 percent rating is assigned for limitation of forearm flexion to 100 degrees and extension to 45 degrees. This is the maximum rating under this code. On remand, the AOJ should consider the possibility of rating this service-connected disability under other potentially applicable Diagnostic Codes, and the possibility of separate ratings for separate and distinct manifestations. See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2016). In Esteban, the Court found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

With regard to the claims of service connection for a left hand disability and neuropathy of the right upper extremity, the Board finds that additional medical comment is needed as to these claims. A report of a May 2011 ulnar nerve screen showed right and left ulnar entrapment at the elbow. A September 2012 VA primary care note reflects a diagnosis of left hand tingling and numbness, with suspected carpal tunnel syndrome (CTS), and mild impingement syndrome of the left shoulder or biceps tendonitis. The September 2013 VA examination report noted that a May 29, 2013 EMG showed left CTS. A report of this EMG is not on file and must be obtained.

The Veteran contends that his left hand disability was caused or aggravated by overuse due to favoring his right upper extremity over his left. He also contends that he has additional symptoms of neuropathy in the right upper extremity that are distinct from his already service-connected right elbow disability. On remand, the examiner should comment on these contentions. See 38 C.F.R. § 3.310.

Moreover, it appears that there are outstanding VA medical records. The Veteran testified at his Board hearing that he had an upcoming VA appointment in September 2016 to treat his service-connected right arm/shoulder. This record is not on file and must be obtained, along with ongoing relevant medical records. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). In this regard, the Board notes that the Veteran testified that he receives treatment from a private physician.


Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and/or private medical records of treatment for any disability of the right and left upper extremities, and associate them with the claims file. 

In particular, attempt to obtain a report of a May 29, 2013 VA EMG study that was referenced by the September 2013 VA examiner.

If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented.

2. After completing the development in paragraph number 1, schedule the Veteran for VA examination to determine the current severity of his service-connected right elbow disability (ulnar neuritis and calcific loose bodies with degenerative changes, right elbow). The electronic claims file must be reviewed by the examiner. All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail. 

(a) The examiner should specifically test the range of motion of each elbow in active motion, passive motion, weight-bearing, non-weight-bearing, and after repetitive use. The examiner should also consider whether there is additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible. If the examiner is unable to conduct the required testing, he or she should clearly explain why.

(b) The examiner should comment on the degree of right ulnar neuritis and of any other neuropathy affecting the right upper extremity. 

(c) If any right upper extremity neuropathy other than ulnar neuritis is diagnosed, the examiner should provide a medical opinion as to its etiology and severity, and identify the affected nerve. The examiner should provide an opinion as to whether it is at least as likely as not that any current right upper extremity neuropathy (other than ulnar neuritis) is (1) caused or (2) aggravated by the service-connected right elbow disability.

(d) The examiner should provide an opinion as to whether it is at least as likely as not that any current left hand disability, to include neuropathy, is (1) caused or (2) aggravated by the service-connected right elbow disability to include on the basis of overuse.

The examiner should consider the Veteran's contention that he has a left hand disability as a result of favoring that arm to compensate for his service-connected right elbow disability.

Any opinions expressed by the examiner must be accompanied by a complete rationale. If the examiner is unable to provide the requested opinions, he or she should clearly explain why.

3. Readjudicate the claims on appeal in light of all of the evidence of record. With regard to the service-connected right elbow disability, the AOJ should consider the potential application of other Diagnostic Codes, and the possibility of separate ratings for distinct manifestations. If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




